Citation Nr: 0718210	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for residuals of an 
inguinal hernia, secondary to injury to the abdominal wall.

3.  Entitlement to service connection for residuals of an 
injury to the 3rd left finger.

4.  Entitlement to service connection for traumatic arthritis 
of the pelvis, secondary to a bone graft in service.

5.  Entitlement to service connection for traumatic arthritis 
of the right elbow, secondary to a bone graft in service.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

7.  Entitlement to a rating in excess of 30 percent for 
traumatic arthritis of the right wrist with nonunion of the 
scaphoid.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967, and from May 1968 to May 1985.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2001 and January 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In December 2006, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO.  
At the hearing, the veteran submitted additional evidence in 
support of his claim, along with a written waiver of initial 
RO consideration.  See 38 C.F.R. § 20.1304 (2006).

The issues on appeal originally included entitlement to 
service connection for a dental disability, including for the 
purposes of receiving VA outpatient dental treatment.  At the 
December 2006 Board hearing, however, the veteran indicated 
that he wished to withdraw this claim.  Accordingly, the 
Board finds that such issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2006).  

The issue of entitlement to a rating in excess of 30 percent 
for traumatic arthritis of the right wrist with nonunion of 
the scaphoid is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Irritable bowel syndrome (IBS) was not present during 
service or for many years thereafter and the record contains 
no indication that the veteran's current IBS is causally 
related to his active service, any incident therein, or any 
service-connected disability.  

2.  An inguinal hernia was not present during service or for 
many years thereafter and the record contains no indication 
that the veteran's post-service inguinal hernia, first 
diagnosed in May 2002, is causally related to the veteran's 
active service or any incident therein, including a claimed 
abdominal injury.  

3.  Although the veteran sustained a laceration of the 3rd 
left finger during service, the record contains no indication 
that he has any current disability as a result of that in-
service laceration.

4.  Although the veteran had a bone graft from the iliac bone 
in November 1980, the record contains no indication that he 
has any current disability of the pelvis, including traumatic 
arthritis, as a result of that in-service bone graft.  

5.  Although the veteran had a bone graft from the right 
olecranon in January 1978, the record contains no indication 
that he has a current right elbow disability, including 
traumatic arthritis, as a result of that in-service bone 
graft.  

6.  Gastroesophageal reflux disease (GERD) was not present 
during service or for many years thereafter and the record 
contains no indication that the veteran's current GERD is 
causally related to his active service, any incident therein, 
or any service-connected disability.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in or 
aggravated by service and is not causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  An inguinal hernia with injury to the abdominal wall was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Residuals of an injury to the 3rd left finger were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Traumatic arthritis of the pelvis was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

5.  Traumatic arthritis of the right elbow was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

6.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service and is not causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a July 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection and 
to establish a disability rating, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
submit or identify any additional information that he felt 
would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice, 
including any deficiencies with respect to timing.  See 
Mayfield v. Nicholson, See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  Moreover, the Board notes that in a March 
2006 letter, the RO provided the veteran with a letter 
specifically intended to satisfy the additional requirements 
delineated by the Court in Dingess/Hartmann.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

In that regard, the Board notes that the record on appeal 
indicates that the veteran previously submitted an 
application for disability benefits to the Social Security 
Administration (SSA) due to a low back and a right wrist 
disability.  While records from SSA have not been included in 
the record on appeal, the Board finds that there is no 
indication that such records would be relevant to the issues 
addressed in this decision, as none of them relate to the low 
back or right wrist.  The veteran has not argued otherwise.  
Thus, the Board finds that no useful purpose would be served 
by delaying the adjudication of these claims in order to 
obtain records from SSA.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Similarly, the Board observes that the veteran was not 
afforded VA medical examinations in connection with the 
claims addressed in this decision.  38 C.F.R. § 3.159(c)(4) 
(2006).  However, the Board agrees with the RO that an 
examination is not necessary.  

An examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).

Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary with respect 
to the claims addressed in this decision.  As set forth in 
more detail below, with respect to the veteran's claims of 
service connection for IBS, GERD, and an inguinal hernia, the 
record does not establish that the veteran suffered an event, 
injury or disease in service, nor that the claimed 
disabilities may be associated with any in-service event, 
injury, or disease.  With respect to his claims of service 
connection for residuals of a laceration of the 3rd left 
finger, residuals of a bone graft from the pelvis, and 
residuals of a bone graft from the right elbow, the record 
currently contains no competent medical evidence of a current 
disability which may be associated with those in-service 
events.  Lacking such evidence, the Board finds that a VA 
medical examination or opinion is not necessary.

The circumstances presented in this case are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was both acoustic trauma in service and competent 
evidence of a current disability.  Here, as set forth above, 
those elements are lacking.  See 38 U.S.C.A. § 5107(a) (West 
2002).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that on May 1, 
1965, he sought treatment for pain in the left testicle.  
Examination showed that no hernia was present and no injury 
or disease was identified.  The veteran was advised to wear 
support.  

In June 1966, the veteran sought treatment after he cut the 
3rd finger of his left hand on a paper cutter.  The diagnosis 
was laceration of the 3rd finger of the left hand.  The 
veteran's laceration was sutured and he was administered a 
tetanus shot.  

In September 1971, the veteran complained of epigastric 
tenderness, with no nausea, vomiting, diarrhea, or 
constipation.  Laboratory testing was negative.  The 
impression was viral syndrome, possible peptic ulcer disease.  
In July 1972, the veteran again complained of intermittent of 
epigastric pain relieved by antacids.  The impression was 
possible peptic ulcer disease and the veteran was prescribed 
a bland diet.  On follow-up examination in August 1972, the 
veteran indicated that his symptoms had cleared.  The 
examiner noted that a GI series had been performed in light 
of the veteran's complaints and had been negative.  In April 
1978, the veteran sought treatment for epigastric indigestion 
and heartburn for the past two weeks.  He indicated that he 
was under a lot of stress.  The assessment was gastritis.  

In January 1978, the veteran was hospitalized after he 
fractured his right wrist while playing football.  He 
experienced pain and limitation of motion in the right wrist 
following the injury.  X-ray studies revealed a nonunion of 
the right carpal navicular.  The veteran underwent a Russe 
bone graft to right carponavicular from the right olecranon.  
The veteran thereafter continued to experience right wrist 
pain and limitation of motion.  X-rays showed continued 
nonunion of the right carpal navicular and a repeat grafting 
procedure was planned.  In November 1980, the veteran was 
hospitalized and underwent an iliac bone graft to the right 
navicular.  

At his December 1984 military separation medical examination, 
the veteran had numerous complaints, but he denied frequent 
indigestion, rectal disease, and a painful or "trick" 
elbow.  He indicated that he did not know if he had stomach, 
liver or intestinal trouble.  On clinical evaluation, it was 
noted that the veteran had a history of a fracture of the 
right wrist.  His abdomen, anus, rectum, and genitourinary 
system were all normal.  His upper extremities were also 
normal, but for scars on the right wrist and left hand.  A 
scar on the right hip was also observed.  

In June 1985, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including residuals of a right wrist injury.  
His application, however, is entirely negative for any 
mention of IBS, a hernia with an abdominal wall injury, 
residuals of a left third finger injury, GERD, a disability 
of the pelvis, or a right elbow disability.

In a July 1985 rating decision, the RO granted service 
connection for post-traumatic arthritis of the right wrist, 
secondary to nonunion of the scaphoid, and  assigned an 
initial 20 percent rating.  The RO also granted service 
connection for chronic low back strain with pain radiating to 
the right leg and assigned a 10 percent disability rating.  

In January 1989, the veteran submitted a claim for an 
increased rating for his service-connected low back 
disability.  His claim is again entirely negative for any 
mention of IBS, a hernia with an abdominal wall injury, a 
left third finger injury, a GERD, or a right elbow or pelvis 
disability.  Medical evidence received in support of the 
claim is similarly negative for any complaints or findings 
pertaining to these disabilities.  

In July 1996, the veteran again submitted a claim for an 
increased rating for his service-connected low back 
disability.  This claim is likewise negative for any 
complaints or abnormalities pertaining to IBS, a hernia with 
an abdominal wall injury, GERD, a left hand or finger injury, 
or a disability of the pelvis.

Medical evidence received in support of the claim includes an 
October 1993 private clinical record showing that the veteran 
had been in good health until September 1991, when he was 
involved in a motor vehicle accident.  Since that time, he 
indicated that he had neck, shoulder, back, leg and arm pain.  
The diagnoses included cervical radiculopathy.  

A May 1995 private medical record shows that the veteran was 
evaluated in connection with his complaints of low back pain.  
It was noted that the veteran had been doing well until May 
1995, when he was involved in a second automobile accident.  
During the evaluation, the veteran noted numerous other 
complaints, including pain in the right elbow with stiffness.  
X-rays of the right elbow were normal.  X-rays of the pelvis 
were also normal.  The diagnoses included lumbosacral strain, 
acute, fibromyalgia of the neck, shoulder girdle, and spine, 
thoracic outlet syndrome, and cervical myopathy.  

In March 1998, the veteran submitted claims of service 
connection for 24 different disabilities, including an 
unspecified stomach disability, a bone graft of the right hip 
and left elbow.  He also requested an increased rating for 
his right wrist disability.  

In June 2001, the veteran filed a claim of service connection 
for IBS.  In November 2002, the veteran claimed entitlement 
to residuals of an injury to the abdominal wall.  
Specifically, he claimed that in April or May of 1965, he was 
pinned between a truck and a trailer, an accident which was 
never acknowledged.  He indicated that over the years, his 
abdominal wall had weakened in the area of the injury and 
that a hernia bulge was now present.

In a November 2002 statement, the veteran claimed entitlement 
to service connection for residuals of an injury to the third 
left finger, secondary to a laceration from a paper cutter.  
He also claimed entitlement to post-traumatic arthritis of 
the pelvis and right elbow, stating that such conditions had 
developed secondary to the bone grafts taken from those areas 
during service.  

In support of the veteran's claims, the RO received VA and 
private medical records, dated from September 1988 to October 
2003.  In pertinent part, these records show that prior to 
1991, the veteran was seen on several occasions in connection 
with his complaints of low back pain.  In September 1991, he 
was involved in an automobile accident in which he was struck 
from behind by a truck.  Thereafter, records show that he was 
seen for additional back complaints, as well as cervical 
spine pain radiating to the upper extremities with numbness.  
An October 1993 private medical record indicates that the 
veteran's neck and thoracic spine injuries were due to the 
September 1991 accident and that his preexisting low back 
disability was worsened by the accident.  

Subsequent private clinical records show that in September 
1996, the veteran complained of recurrent constipation over 
the past several months.  The assessments included 
constipation with anal fissure.  The veteran was prescribed a 
high fiber diet.  

In pertinent part VA clinical records, dated from April 1997 
to October 2003, show that the veteran was treated during 
this period for numerous complaints, including low back pain, 
depression, and BPH.  In October 1997, he complained of right 
wrist pain.  MRI testing showed nonunion of the scaphoid bone 
with degenerative changes.  In December 1997, he complained 
of right hip pain.  X-ray studies of the hip and pelvis 
showed some sclerosis of the superolateral aspect of both 
acetabular regions, but no abnormalities within the femoral 
heads.  The sacroiliac joints were normal.  In April 1998, 
the veteran underwent a routine sigmoidoscopy of the 
descending colon.  The results of the study were normal and 
the veteran was advised to repeat the procedure in three 
years.  

In March 1999, the veteran complained of constipation 
associated with abdominal distension.  He indicated that his 
symptoms has been present for the past 10 days, along with 
increased GERD symptoms.  It was noted that the veteran was 
status post colonoscopy one year prior, which was negative.  
In November 2000, an upper GI series was performed in 
connection with the veteran's complaints of epigastric pain 
and dysphagia.  The results of the study showed mild 
gastroesophageal reflux, but no other abnormalities.  In 
April 2001, the veteran again underwent a sigmoidoscopy.  The 
results of the study were normal.

In June 2001, the veteran underwent VA Agent Orange 
examination.  He reported that he had definitely been exposed 
to herbicides in Vietnam and Korea.  His complaints included 
abdominal gas for the past 10 years.  It was noted that the 
veteran was under treatment for GERD and IBS.

In March 2002, the veteran sought treatment for bloating and 
flatus.  He indicated that his symptoms had been present for 
about 10 years, but had worsened.  The diagnosis was 
irritable bowel syndrome and increased fiber was recommended.  
In May 2002, the veteran was diagnosed with a right inguinal 
hernia.  It was described as easily reducible.  In November 
2002, the veteran underwent a herniorrhapy for a right 
inguinal hernia.  In October 2003, the veteran underwent EMG 
testing in connection with his complaints of neck pain 
radiating to the upper extremities.  The results of the study 
were normal.  

Also in support of the veteran's claims, the veteran 
submitted depositions from three physicians, conducted 
between November 1991 and February 1994.  These depositions, 
conducted in connection with litigation stemming from the 
veteran's 1991 automobile accident, make numerous references 
to the veteran's neck and back disabilities, including right 
cervical radiculopathy, but are entirely silent for any 
mention of pertaining to IBS, a hernia with an abdominal wall 
injury, GERD, a left hand or finger injury, or a disability 
of the pelvis.

In pertinent part, additional VA clinical records dated from 
October 2003 to May 2005 show continued treatment for 
numerous disabilities, including IBS and GERD.  In April 
2005, the veteran complained of pain at the site of his 
hernia repair.  Examination was normal.  The examiner 
indicated that it was unclear whether the veteran's complaint 
warranted intervention.  

At his December 2006 hearing, the veteran testified that in 
May 1965, he sustained injury to his groin area when he was 
pinned by a two and a half ton truck.  He stated that as a 
result of this injury, his abdominal wall weakened over the 
years, resulting in a hernia in 2002.  The veteran also 
testified that he underwent bone grafts from the pelvis and 
right elbow to his right wrist in service.  He testified that 
he had had difficulties in both areas since that time and now 
had arthritis in his elbow and pelvis.  With respect to his 
IBS and GERD, the veteran indicated that he had symptoms in 
service, which he felt were related to his current 
disabilities.  Finally, he indicated that he cut the third 
finger of his left hand in June 1966 with a paper cutter.  He 
indicated that his finger had been stiff and painful since 
then.  

At the hearing, the veteran submitted additional volumes of 
evidence, including VA clinical records dated to November 
2006.  In pertinent part, these records show that in October 
2005, the veteran complained of pain in the inguinal area.  
The examiner indicated that there was a possibility of local 
scarring from the surgery, but there was no hernia 
recurrence.  A January 2006 colonoscopy revealed a single 
small polyp and internal hemorrhoids, but was otherwise 
normal.  In March 2006, the veteran reported persistent right 
groin pain.  Examination showed no hernia recurrence.  The 
impression was post-operative neuralgia.  


Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis and 
peptic (gastric or duodenal) ulcers, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).


Analysis

Irritable bowel syndrome (IBS)

The veteran argues that his current IBS had its inception 
during service, as evidenced by in-service treatment for 
stomach problems.

As set forth above, while the veteran's service medical 
records document that he sought treatment for stomach 
symptoms, such symptoms were attributed to causes such as 
gastritis, a viral syndrome, and a possible peptic ulcer, not 
to IBS.  In fact, the veteran's service medical records are 
entirely negative for any complaints or findings referable to 
IBS, including the December 1984 military separation medical 
examination.  

Likewise, the post-service medical evidence of record is 
negative for any notation of irritable bowel syndrome for 
many years after service separation.  While complaints of 
chronic constipation are documented in the medical evidence 
as early as 1996, irritable bowel syndrome was not diagnosed 
until 2001, approximately 15 years after the veteran's 
separation from active service.

The Board has considered the veteran's recent contentions to 
the effect that he has experienced symptoms referable to IBS 
continuously since service.  Again, however, there is no 
indication of IBS during service or for many years 
thereafter.  The Board finds that the lack of contemporaneous 
records supporting the veteran's recent contention of 
continuous symptomatology since service is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).  In addition, to the extent that the 
veteran is contending that he has had IBS since service, it 
is now well-settled that as a lay person without medical 
expertise, he is not competent to attribute claimed symptoms 
to a particular disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

Based on the evidence set forth above, it cannot be concluded 
that IBS was present in service or for many years thereafter.  
Service connection, however, may be nonetheless be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In this case, however, the probative evidence of 
record contains no indication that the veteran's current IBS 
is related to his active service or any incident therein, nor 
to any service-connected disability.  

Thus, absent evidence of IBS in service or for many years 
thereafter, and absent evidence of a link between the 
veteran's current IBS and his active service, any incident 
therein, or any service-connected disability, the Board finds 
that service connection is not warranted.

After considering the evidence in its entirety, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for IBS.  The benefit of the 
doubt doctrine is therefore not for application here.  See 
38 U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).


Residuals of an inguinal hernia with injury to the abdominal 
wall

The veteran claims that he sustained injury to his groin 
and/or abdominal area in 1965 when was pinned between a truck 
and a trailer.  He claims that over the years, his abdominal 
wall weakened in the area of the injury resulting in a hernia 
in 2002.  

As delineated above, the veteran's service medical records 
are entirely negative for any indication of a hernia, or of 
an injury to the groin or abdominal wall.  In fact, at his 
December 1984 military separation medical examination, the 
veteran's§§  abdomen was normal.

The post-service medical evidence is likewise entirely 
negative for any complaint or finding referable to an injury 
to the groin or abdominal wall area.  These records do show 
that in May 2002, the veteran was diagnosed as having a small 
hernia, which was surgically repaired later that year.  None 
of the records pertaining to the hernia, however, contain any 
indication that it is causally related to the veteran's 
active service or any incident therein, including the claimed 
abdominal injury in 1966.

The Board has considered the veteran's lay assertions that he 
sustained an injury to the groin or abdominal area in 1965 
which led to the development of a hernia twenty-seven years 
later in 2002.  Even assuming arguendo that the veteran 
sustained such an injury during service, the Board assigns 
the veteran's assertions regarding causation little probative 
weight as there is no indication of record to indicate that 
he has any specialized education, training, or experience on 
which to base his medical conclusions.  Espiritu, 2 Vet. App. 
at 494.

In summary, the evidence shows that a hernia was not present 
during service or for many years thereafter and the record 
contains no indication that the veteran's post-service 
inguinal hernia, first diagnosed in May 2002, is causally 
related to the veteran's active service or any incident 
therein, including a claimed abdominal injury.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
residuals of an inguinal hernia with injury to the abdominal 
wall.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
53.   


Residuals of an injury to the 3rd left finger

The veteran also seeks service connection for residuals of an 
injury to the 3rd left finger.  He argues that service 
connection is warranted as he lacerated his finger during 
service and has experienced pain and stiffness in his finger 
since that time.  

As set forth above, service connection may be granted for 
disability resulting from personal injury suffered in the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2006).  That an injury or disease 
occurred in service, however, is not enough.  Rather, there 
must be evidence of a chronic disability resulting from that 
injury.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

In this case, the veteran's service medical records clearly 
establish that he lacerated his third left finger in June 
1966.  The remaining service medical records, however, are 
negative for complaints pertaining to the left third finger.  
Moreover, the post-service medical records are similarly 
negative for any indication of a disability of the left third 
finger.  

The Board has considered the veteran's claim that he has a 
left third finger disability as a result of the in-service 
laceration which occurred more than 30 years ago.  However, 
as the record does not establish that he possesses a 
recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion regarding a diagnosis or causation.  Espiritu, 2 
Vet. App. at 494.  Thus, the veteran's statements to the 
effect that he has a current left third finger disability do 
not constitute competent medical evidence in support of the 
claim.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board acknowledges that the veteran is competent to 
report that he experiences pain and stiffness in his finger; 
however, this in and of itself does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (symptoms 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  The veteran has been accorded ample opportunity to 
present medical evidence containing a diagnosis of a 
disability of the left third finger.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's 
responsibility to support a claim for VA benefits).

In summary, the Board finds that although the veteran 
sustained a laceration of the 3rd left finger during service, 
the record contains no indication that he has any current 
disability as a result of that in-service laceration.  For 
these reasons, the preponderance of the evidence is against 
the claim of service connection for residuals of a laceration 
of the 3rd left finger.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Traumatic arthritis of the right elbow and pelvis, secondary 
to bone grafts in service

The veteran also seeks service connection for traumatic 
arthritis of the right elbow and pelvis, which he claims 
developed as a result of in-service bone grafts.  

The veteran's service medical records do, indeed, confirm 
that he underwent bone grafts from the right elbow and pelvis 
to the right wrist in 1978 and 1980, respectively.  However, 
the service medical records show that both procedures were 
without complications.  The service medical records are 
entirely negative for any complaint or abnormality pertaining 
to the right elbow or pelvis, including traumatic arthritis.  
In fact, at his December 1984 military separation medical 
examination, the veteran denied a painful or "trick" elbow.  
On clinical evaluation, his upper extremities and 
musculoskeletal system were normal 

The Board further notes that the post-service medical 
evidence is negative for any indication that the veteran has 
a current disability of the right elbow or pelvis as a result 
of the in-service bone graft procedures, including traumatic 
arthritis.  In fact, the Board observes that X-ray studies of 
the veteran's right elbow and pelvis were performed in 1995, 
after the veteran was involved in an automobile accident.  
Both radiographic studies were normal.  The remaining 
evidence of record is negative for notations of traumatic 
arthritis of the right elbow or pelvis, attributable to the 
in-service bone grafts.  

The Board has considered the veteran's contentions that he 
experienced difficulties in the area of the bone grafts on a 
continuous basis since service.  Again, however, pain, in and 
of itself, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (symptoms such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  

In summary, the Board finds that although the veteran 
underwent bone grafts from the right elbow and pelvis during 
service, such procedures were without complication and the 
record contains no indication that he has any current 
disability of the right elbow or pelvis, including traumatic 
arthritis, as a result of the in-service bone grafts.  For 
these reasons, the preponderance of the evidence is against 
the claim of service connection for traumatic arthritis of 
the right elbow and pelvis, secondary to bone grafts in 
service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Gastroesophageal reflux disease (GERD)

The veteran also seeks service connection for GERD.  He 
points out that he was treated for stomach complaints during 
service and has a current diagnosis of GERD.  He claims that 
he has experienced symptoms of GERD since service.  

The veteran's service medical records show that he was seen 
on four occasions between September 1971 and April 1978 with 
complaints such as epigastric pain relieved by antacids.  His 
symptoms were attributable to a viral syndrome, gastritis, 
and possible peptic ulcer disease, although diagnostic 
testing was negative.  GERD was never diagnosed during 
service and the veteran's remaining service medical records 
are negative for gastrointestinal complaints.  At his 
December 1984 military separation medical examination, no 
abnormality was identified.  The veteran's abdomen was 
normal.  

The post-service medical records are likewise negative for 
gastrointestinal complaints or findings of GERD for decades 
after service separation.  In fact, the Board notes that when 
the veteran filed claims for VA compensation benefits in June 
1985, January 1989, and July 1996, he made no mention of a 
gastrointestinal disability, including GERD.  Moreover, 
medical evidence received in support of those claims is 
entirely negative for complaints of gastrointestinal symptoms 
or diagnoses of GERD.  

In fact, the first post-service reference to GERD is not 
until 1999, when the veteran complained of constipation, 
abdominal distention, and increased gastric reflux symptoms.  
A November 2000 upper GI series confirmed the diagnosis of 
mild gastroesophageal reflux disease.  

Based on the foregoing evidence, the Board finds that GERD 
was not present during service or for many years thereafter.  
The Board has considered the provisions of 38 C.F.R. § 
3.303(b), in light of the veteran's claims of continuous 
symptomatology since service.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a span of 
approximately 21 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
veteran's service medical records last show a complaint of 
gastrointestinal symptoms in 1978 and the first post-service 
record of treatment for gastrointestinal complaints is in 
1999, approximately 21 years thereafter.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous symptomatology since 
service injury is highly probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); 
see also Savage v. Gober, 1 Vet. App. 488.  The Board finds 
that the contemporaneous records are entitled to more 
probative weight than the recollections of the veteran of 
events which occurred years previously.

In view of the foregoing, the Board finds that GERD was not 
present in service or for many years thereafter, nor does the 
objective evidence of record support the veteran's 
contentions of continuous symptomatology since service.

Nonetheless, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In that regard, however, none of the medical evidence of 
record contains a link between the veteran's current GERD and 
his active service, any incident therein, including 
gastrointestinal complaints, or any service-connected 
disability.  

In fact, the Board notes that the only evidence of record 
which supports a relationship between the veteran's current 
GERD and his active service is his own opinion.  As the 
record does not establish that the veteran possesses a 
recognized degree of medical knowledge, however, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his own opinions regarding etiology are not probative and do 
not provide a basis on which to grant the claim.

In summary, the Board finds that the evidence shows that GERD 
was not present in service or for many years thereafter and 
the record contains no probative evidence that the veteran's 
current GERD is causally related to his active service, any 
incident therein, or any service-connected disability. For 
these reasons, the preponderance of the evidence is against 
the claim of service connection for GERD.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to service connection for irritable bowel 
syndrome (IBS) is denied.

Entitlement to service connection for residuals of an 
inguinal hernia with injury to the abdominal wall is denied.

Entitlement to service connection for residuals of an injury 
to the 3rd left finger is denied.

Entitlement to service connection for traumatic arthritis of 
the pelvis, secondary to a bone graft in service, is denied.

Entitlement to service connection for traumatic arthritis of 
the right elbow, secondary to a bone graft in service, is 
denied.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is denied.


REMAND

The veteran also seeks an increased rating for his service-
connected traumatic arthritis of the right wrist secondary to 
nonunion of the scaphoid.

The RO has rated his disability as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5212, pertaining to 
impairment of the radius.  Under those criteria, a 30 percent 
rating is assigned where the disability is manifested by 
nonunion in the lower half of the radius, with false movement 
but without loss of bone substance or deformity.  To warrant 
a rating in excess of 30 percent, the evidence must show that 
the disability is manifested by nonunion in the lower half of 
the radius, with false movement, loss of bone substance (1 
inch or 2.5 cm), and marked deformity.  

In this case, the veteran was afforded a VA medical 
examination in connection with his claim for an increased 
rating for a right wrist disability in February 2002, more 
than five years ago.  Moreover, the examination report does 
not contain sufficient information upon which to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The record contains no reference as to whether the 
veteran's right disability is manifested by symptoms such as 
false movement, loss of bone substance, or marked deformity.  

In addition, the Board notes that the record on appeal shows 
that the veteran applied for disability benefits from SSA 
due, in part, to his right wrist disability.  Records from 
that agency have not been requested and may be pertinent to 
the issue on appeal.  Under the VCAA, the RO must attempt to 
obtain these records.  See 38  U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2006); see also 
Tetro v. Gober, 14 Vet. App. 110 (2000) (holding that VA has 
a duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists).

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's award of disability benefits, 
as well as any medical records in its 
possession.

2.  The veteran should be scheduled for a 
VA medical examination to determine the 
current severity of his service-connected 
right wrist disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
identify all residuals attributable to 
the veteran's service-connected traumatic 
arthritis of the right wrist secondary to 
nonunion of the scaphoid.  The examiner 
should specifically state whether the 
veteran's disability is manifested by 
nonunion of the radius, false movement, 
loss of bone substance, or marked 
deformity.  The examiner should also 
comment on the presence and extent of any 
pain, weakened movement, excess 
fatigability or incoordination, and 
whether there is likely to be additional 
range of motion loss due to these 
factors.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


